DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 3/22/2022 has been entered.  Claims 1, 9, 13-14, and 20 have been amended.  Claims 7-8, 15-16, and 18 have been cancelled.  No claims have been added.  Claims 1-6, 9-14, 17, and 19-20 are still pending in this application, with claim 1 being independent.
The objections to the Drawings have been withdrawn in view of the amendment.
The objection to the Specification has been withdrawn in view of the amendment.
The objections to Claims 1 and 20 have been withdrawn in view of the amendment.
The rejections of Claims 15-16, 18, and 20 under 35 U.S.C. 112(b) have been withdrawn in view of the amendment.

Drawings
The drawings were received on 3/22/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN 209042065, see the machine translation submitted with the IDS filed 2/26/2021, hereinafter “Dai”) in view of Choi (KR 20110112652, see the machine translation submitted with the IDS filed 2/26/2021).
Regarding claim 1, Dai teaches a stage light using gears to drive a light head to rotate (rotatable stage lamp; see Fig. 1; Abstract; para. [0046]-[0053]), comprising a light head (lamp body 3; see Fig. 1; para. [0043], [0046]-[0053]) and a driving mechanism which drives the light head to rotate (first motor 53 and second motor 61 together define a drive mechanism which drives the light head 3 to rotate about two axes of rotation; see Fig. 1; para. [0043], [0046]-[0050], [0053]-[0062]), wherein a transmission gear set for meshing transmission is provided between a drive shaft of the driving mechanism and a pivot shaft of the light head (a plurality of gears 51, 52 are provided between a drive shaft of the drive mechanism 53 and a rotating shaft 54 connected to the light head 3, and another plurality of gears 62, 63 are provided between a drive shaft of the drive mechanism 61 and one end of a transmission shaft 32 connected to the light head; see Fig. 1; para. [0054], [0056]-[0062]), the transmission gear set comprises a first gear (gears 52, 62 define first gears of the transmission gear set; see Fig. 1; para. [0056]-[0059], [0061]-[0062]) and a second gear (gears 51, 63 define second gears of the transmission gear set; see Fig. 1; para. [0056]-[0059], [0061]-[0062]).
However, the teachings of Dai fail to disclose or fairly suggest the first gear comprises a first wheel and a second wheel, and gear teeth of the first wheel and gear teeth of the second wheel are misaligned with each other and meshed with the same second gear; wherein a misalignment angle between the first wheel and the second wheel is adjustable; wherein the first gear further comprises an adjusting part which adjusts the misalignment angle between the first wheel and the second wheel, and a locking part which locks the first wheel and the second wheel after adjustment; and wherein a number of the locking part is at least two, a number of the adjusting part is one, and the locking parts and the adjusting part are evenly distributed around a center of the first gear.
Choi teaches a transmission gear set (gear device 1; see Figs. 1-2; para. [0023]-[0033]) comprising a first gear (first gear 10; see Figs. 1-8; para. [0023]-[0025], [0032]-[0038]) and a second gear (second gear 20; see Figs. 1-2; para. [0023]-[0025], [0036]-[0038]), the first gear comprising a first wheel and a second wheel (the first gear 10 comprises a first unit gear 100 and a second unit gear 200; see Figs. 1-8; para. [0033]-[0038]), and gear teeth of the first wheel and gear teeth of the second wheel are misaligned with each other and meshed with the same second gear (first unit gear teeth 101 of the first wheel 100 and second unit gear teeth 201 of the second wheel 200 are arranged to be staggered from each other by different rotation angles and meshed with the second gear 20; see Figs. 1-8; para. [0033]-[0038]); wherein a misalignment angle between the first wheel and the second wheel is adjustable (a fastening means 300 which includes an adjustment bolt 310 and a fastening bolt 320 is provided to adjust a relative position between the gear teeth 101 of the first wheel 100 and the gear teeth 201 of the second wheel 200; see Figs. 1-8; para. [0045]-[0061]); wherein the first gear further comprises an adjusting part which adjusts the misalignment angle between the first wheel and the second wheel (adjustment bolts 310; see Figs. 1-8; para. [0046]-[0061]), and a locking part which locks the first wheel and the second wheel after adjustment (fastening bolts 320; see Figs. 1-8; para. [0046]-[0061]); wherein a number of the locking part is at least two (six locking parts 320 are shown in Figs. 1-5, 7), and the locking parts and the adjusting part are evenly distributed around a center of the first gear (see Figs. 1-5, 7; para. [0048]-[0049]).
Therefore, in view of Choi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the stage light of Dai by forming the first gear of a first wheel and a second wheel, with gear teeth of the first and second wheel misaligned with each other and meshed with the same second gear; wherein a misalignment angle between the first wheel and the second wheel is adjustable; wherein the first gear further comprises an adjusting part which adjusts the misalignment angle between the first wheel and the second wheel, and a locking part which locks the first wheel and the second wheel after adjustment; and wherein a number of the locking part is at least two, and the locking parts and the adjusting part are evenly distributed around a center of the first gear.  One would have been motivated to modify the known stage light of Dai by forming the first gear of a first wheel and a second wheel, with gear teeth of the first and second wheel misaligned with each other and meshed with the same second gear; wherein a misalignment angle between the first wheel and the second wheel is adjustable; wherein the first gear further comprises an adjusting part which adjusts the misalignment angle between the first wheel and the second wheel, and a locking part which locks the first wheel and the second wheel after adjustment; and wherein a number of the locking part is at least two, and the locking parts and the adjusting part are evenly distributed around a center of the first gear, as taught by Choi, in order to prevent a tooth gap between the gear teeth of the second gear and prevent or reduce backlash during operation of the gear set (see Choi, para. [0037]-[0038] for the motivation).
Further, although the combined teachings of Dai modified by Choi fail to specifically disclose a number of the adjusting part is one, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination of Dai and Choi by reducing the number of adjusting parts to one, since it has been held by the courts that the omission of an element if the function of the element is not desired requires only ordinary skill in the art.  See In re Larson, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 188 USPQ 7 (CCPA 1975).  In this case, since it does not matter how many adjusting parts are present as long as the misalignment angle between the first and second wheels can be adjusted by the adjusting part, modifying the combination of Dai and Choi by reducing the number of adjusting parts to one would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to simplify the structure by reducing the number of small parts while maintaining the adjustability of the misalignment between the first and second wheels.

Regarding claim 2, Dai teaches wherein the stage light further comprises a supporting arm (rotating support frame 2; see Fig. 1; para. [0043], [0046]-[0050]), the pivot shaft comprises a first shaft (rotating shaft 54; see Fig. 1; para. [0043], [0056]-[0059]) and a second shaft (transmission shaft 32; see Fig. 1; para. [0043], [0061]-[0062]), the light head is pivotally connected to the supporting arm by the first shaft and rotates around a first direction (see Fig. 1; para. [0056]-[0059]), the supporting arm is pivotally connected by the second shaft to drive the light head to rotate around a second direction (see Fig. 1; para. [0061]-[0062]), and the transmission gear set is used for transmission between at least one of the first shaft and the second shaft and the drive shaft of the drive mechanism (see Fig. 1; para. [0054], [0056]-[0062]).

However, regarding claim 3, the teachings of Dai fail to specifically disclose the driving mechanism connected to the first shaft is located in the supporting arm or located in the light head.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the stage light of Dai by arranging the driving mechanism connected to the first shaft in the supporting arm or in the light head, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In this case, modifying the known stage light of Dai by arranging the driving mechanism connected to the first shaft in the supporting arm or in the light head would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to position the driving mechanism in any suitable location to drive the first shaft.

Regarding claim 4, Dai teaches wherein the driving mechanism connected to the second shaft is located in the supporting arm (second motor 61 constitutes a driving mechanism connected to the second shaft (transmission shaft 32) within the supporting arm 2; see Fig. 1; para. [0061]-[0062]).

Regarding claim 5, Choi further teaches wherein a center of the first wheel and a center of the second wheel are pivotally connected to each other (the centers of both the first wheel 100 and the second wheel 200 are pivotally connected to each other to rotate about the same axis; see Figs. 1-7; para. [0033]-[0038]).

Regarding claim 6, Choi further teaches wherein a stationary shaft is fixed to the center of the first wheel (first gear shaft 11; see Figs. 1, 3-4, 6; para. [0035], [0048]-[0049], [0054]), the center of the second wheel is provided with a through hole, and the second wheel is sleeved on the stationary shaft (a through hole is provided in the center of the second wheel 200 which receives the stationary shaft 11 therein to be sleeved on the stationary shaft and rotate about the stationary shaft; see Figs. 1, 3-4, 6; para. [0035], [0048]-[0049], [0054]).

Regarding claim 9, Choi further teaches wherein the adjusting part comprises an adjusting screw (adjustment bolts 310 are screws; see Figs. 6, 8; para. [0046]-[0061]), a threaded hole provided at the first wheel (a screw tab 100a which includes an adjustment tab 110 for receiving the adjusting screws 310 is provided in the first wheel 100; see Figs. 6, 8; para. [0045]-[0047], [0052], [0056]-[0060]) and an adjusting hole provided at the second wheel (through hole 200a is provided in the second wheel 200 corresponding to the threaded hole 100a; see Figs. 6, 8; para. [0045]-[0047], [0052], [0056]-[0060]), the adjusting screw comprises a first screw and a first screw head (each adjustment screw 310 comprises a screw portion and a screw head portion, as shown in Figs. 6, 8), the first screw is inserted into the threaded hole and the adjusting hole and is connected to the threaded hole (see Figs. 6, 8; para. [0045]-[0047], [0052], [0056]-[0060]), a width of the adjusting hole is greater than a width of the first screw (as shown in Figs. 6, 8), one side of the first screw head abuts against a side wall of the adjusting hole (as shown in Figs. 6, 8), an active gap is provided between the other side of the first screw head and the side wall of the adjusting hole (a gap is provided where an optional screw fixing device 400 can be mounted in the adjusting hole 200a; see Figs. 6, 8; par. [0067]), and during rotation of the adjusting screw, the first screw head drives the second wheel to rotate, and the active gap increases or decreases accordingly (when the adjusting screw 310 is rotated, the active gap between the screw head and the other side of the screw head and the side wall of the adjusting hole 200a increases or decreases relative to how far the screw is inserted or removed within the adjusting hole and the screw tab 100a, see Figs. 6, 8; para. [0045]-[0061]).

Regarding claim 10, Choi further teaches wherein a portion where the adjusting hole abuts against the first screw head and/or a portion where the first screw head abuts against the adjusting hole is an inclined plane (as shown in Figs. 6, 8).

Regarding claim 11, Choi further teaches wherein an end of the first screw head and/or an end of the adjusting hole which is far away from the first wheel has a frustum shape (as shown in Figs. 6, 8).

Regarding claim 12, Choi further teaches wherein a center line of the threaded hole 100a and a center line of the adjusting hole 200a are staggered with each other (as shown in Fig. 8).

Regarding claim 13, Choi further teaches wherein the locking part comprises a locking hole penetrating the first wheel and the second wheel (fastening tab 120 and through hole 200a are aligned to form a locking hole penetrating the first wheel 100 and the second wheel 200; see Fig. 8; para. [0047]-[0048], [0052], [0056], [0060]-[0061]), and a locking screw inserted into the locking hole (fastening bolts 320 are screws; see Figs. 1-8; para. [0046]-[0061]).

Regarding claim 14, Choi further teaches wherein the locking hole comprises a locking section located in the first wheel (fastening tabs 120 are located in the first wheel 100; see Fig. 8; para. [0047]-[0048]) and a penetrating section located in the second wheel (through holes 200a are located in the second wheel 200; see Fig. 8; para. [0052], [0056], [0060]-[0061]), the locking screw comprises a second screw and a second screw head (the locking screws 320 each comprise a screw portion and a screw head portion, as shown in Fig. 8), the second screw is connected to the locking section (as shown in Fig. 8), a width of the penetrating section is greater than a width of the second screw (as shown in Fig. 8), and the second screw head abuts against a surface of the second wheel (as shown in Fig. 8).

Regarding claim 17, Dai teaches wherein the drive shaft of the driving mechanism is parallel to the pivot shaft of the light head (the drive shaft of the driving mechanism 53 is parallel to the pivot shaft 54 of the light head 3, and the drive shaft of the driving mechanism 61 is parallel to the other pivot shaft 32 of the light head, as shown in Fig. 1).

Regarding claim 19, Dai teaches wherein a diameter of the first gear is smaller than a diameter of the second gear (the first gear 52 has a smaller diameter than the second gear 51; see Fig. 1; par. [0057]).

Regarding claim 20, Dai teaches wherein a number of the first gear is one (each transmission gear set comprises a single first gear 52, 62; see Fig. 1; para. [0056]-[0059], [0061]-[0062]), a number of the second gear is one (each transmission gear set comprises a single second gear 51, 63; see Fig. 1; para. [0056]-[0059], [0062]-[0063]), the first gear is connected to the drive shaft of the driving mechanism (the first gear 52 of one transmission gear set is connected to the drive shaft of the driving mechanism 53, and the first gear of the other transmission gear set is connected to the drive shaft of the driving mechanism 61; see Fig. 1; para. [0056]-[0059], [0061]-[0062]), and the second gear is connected to the pivot shaft of the light head (the second gear 51 of one transmission gear set is connected to the pivot shaft 54 of the light head 3, and the second gear 63 of the other transmission gear set is connected to the pivot shaft 32 of the light head; see Fig. 1; para. [0056]-[0059], [0061]-[0062]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Regarding the Applicant’s argument with regards to amended Claim 1 that “Neither Choi nor Dai disclose a transmission gear set that has the Applicant’s claimed structure. The Applicant now claims a misalignment angle between the first wheel (210) and the second wheel (220) that is adjustable. The first gear (200) in the Applicant’s claimed invention includes only one adjusting part that adjusts the misalignment angle between the first wheel (210) and second wheel (220). At least two locking parts lock the first wheel (210) and second wheel (220) after adjustment” (see Applicant’s Remarks, pg. 9), the Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, as previously stated in the rejection of Claim 7 in Section 24 of the Non-Final Rejection mailed 1/14/2022 and maintained in the rejection of Claim 1 in Section 10 of the instant Office Action, Choi (KR 20110112652, see previously submitted machine translation) teaches a fastening means 300 which includes an adjustment bolt 310 and a fastening bolt 320 is provided to adjust a relative position between the gear teeth 101 of the first wheel (first unit gear 100) and the gear teeth 201 of the second wheel (second unit gear 200) (see Figs. 1-8; para. [0045]-[0061]). Therefore, Choi clearly and explicitly teaches “wherein a misalignment angle of the first wheel and the second wheel is adjustable”, as required by Claim 1.
Further, Choi teaches the first gear 10 comprises an adjusting part which adjusts the misalignment angle between the first wheel 100 and the second wheel 200, in the form of adjustment bolts 310 (see Figs. 1-8; para. [0046]-[0061]). Choi also teaches a locking part in the form of fastening bolts 320 which lock the first wheel and the second wheel after adjustment (see Figs. 1-8; para. [0046]-[0061]). Therefore, Choi clearly and explicitly teaches “wherein the first gear further comprises an adjusting part which adjusts the misalignment angle between the first wheel and the second wheel, and a locking part which locks the first wheel and the second wheel after adjustment”, as required by Claim 1.
Further, Choi teaches there are at least two of the fastening bolts 320 which constitute locking parts, with six illustrated in Figs. 1-5 and 7. Choi also teaches a plurality of the adjusting bolts 310 which constitute adjusting parts, with six illustrated in Figs. 1-5 and 7. Choi teaches the locking parts 320 and the adjusting part 310 are evenly distributed around a center of the first gear (see Figs. 1-5, 7; para. [0048]-[0049]).  Therefore, Choi clearly and explicitly teaches the limitations “wherein a number of the locking part is at least two”, “and the locking parts and the adjusting part are evenly distributed around a center of the first gear” as required by Claim 1.
Regarding the Applicant’s argument that “In the Applicant’s claimed invention, only one adjusting part is used to directly adjust to the ideal misalignment angle” (see Applicant’s Remarks, pgs. 9-10), the Examiner respectfully disagrees.
The Applicant is respectfully advised that claims in a pending application should be given their broadest reasonable interpretation.  See In re Pearson, 181 USPQ 641 (CCPA 1974).  See also In re American Academy of Science Tech Center, 70 USPQ2d. 1827 (Fed. Cir. May 13, 2004). MPEP § 2111.01.
In this case, there is no requirement in Claim 1 of “only one” adjusting part. Rather, Claim 1 recites the limitation “a number of the adjusting part is one” recited in line 14 thereof, which does not specifically exclude the presence of more than one adjusting part, and is therefore interpreted as meaning “at least one adjusting part”. Applicant’s argument is narrower than the scope of Claim 1.
However, the Examiner notes that even if Claim 1 were to be amended to specifically recite “only one adjusting part”, this limitation would still be obvious because it has been held by the courts that the omission of an element if the function of the element is not desired requires only ordinary skill in the art.  See In re Larson, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 188 USPQ 7 (CCPA 1975).  In this case, since it does not matter how many adjusting parts are present as long as the misalignment angle between the first and second wheels can be adjusted by the adjusting part, modifying the combination of Dai and Choi by reducing the number of adjusting parts to only one would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to simplify the structure by reducing the number of small parts while maintaining the adjustability of the misalignment between the first and second wheels.
Therefore, the rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over Dai (CN 209042065, see previously submitted machine translation) in view of Choi has been maintained.

Regarding the Applicant’s argument with regards to Claim 4 that “Applicant claims the driving mechanism is connected to the second shaft located in the supporting arm. Full use of space inside the supporting arm is made available with the Applicant’s claimed invention. None of the prior art teach or suggest such a structure” (see Applicant’s Remarks, pg. 10), the Examiner respectfully disagrees.
In this case, there is no requirement in Claim 4 that “full use of space inside the supporting arm is made available”. Applicant’s argument is narrow than the scope of Claim 4.
As previously stated in the rejection of Claim 4 in Section 21 of the Non-Final Rejection mailed 1/14/2022 and maintained in the rejection of Claim 4 in Section 13 of the instant Office Action, Dai teaches the driving mechanism (second motor 61) is connected to the second shaft (transmission shaft 32) inside the supporting arm defined by rotating support frame 2 (see Fig. 1; para. [0061]-[0062]). In particular, Fig. 1 shows that the connection between the shaft 32 and the driving motor 61 is physically inside the supporting arm 2. Therefore, Dai clearly and explicitly teaches “the driving mechanism connected to the second shaft is located in the supporting arm” exactly as recited in Claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875